In an action to compel the determination of claims to real property pursuant to RPAPL article 15, the defendants appeal, as limited by their brief, from so much of *560a judgment of the Supreme Court, Rockland County (Carey, J.), dated March 3, 2003, as, after a nonjury trial, dismissed their counterclaim seeking title to certain real property by adverse possession.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The defendants’ evidence at trial failed to establish that they obtained title by adverse possession to any of the real property at issue (see RPAPL 522; Ray v Beacon Hudson Mtn. Corp., 88 NY2d 154 [1996]; Seisser v Eglin, 7 AD3d 505 [2004]; Rowland v Crystal Bay Constr., 301 AD2d 585 [2003]; Giannone v Trotwood Corp., 266 AD2d 430 [1999]). Thus, their counterclaim was properly dismissed. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.